
	

113 HR 3492 RH: River Paddling Protection Act
U.S. House of Representatives
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 275
		113th CONGRESS
		2d Session
		H. R. 3492
		[Report No. 113–369]
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2013
			Mrs. Lummis (for herself and Mr. Bishop of Utah) introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			February 28, 2014
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on November 14, 2013
		
		
			
		
		A BILL
		To provide for the use of hand-propelled vessels in Yellowstone National Park, Grand Teton National
			 Park, and the National Elk Refuge, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the River Paddling Protection Act.
		2.Regulations Superseded
			(a)In generalThe rivers and streams of Yellowstone National Park and Grand Teton National Park shall be open to
			 hand-propelled vessels as determined by the director of the National Park
			 Service within 3 years of the date of enactment of this Act. Beginning on
			 the date that is 3 years after the date of enactment of this Act, the
			 following regulations shall have no the force or effect regarding closing
			 rivers and streams of Yellowstone National Park and Grand Teton National
			 Park to hand-propelled vessels:
				(1)Section 7.13(d)(4)(ii) of title 36, Code of Federal Regulations, regarding vessels on streams and
			 rivers in Yellowstone National Park.
				(2)Section 7.22(e)(3) of title 36, Code of Federal Regulations, regarding vessels on lakes and rivers
			 in Grand Teton National Park.
				(b)Coordination of recreational useThe Fish and Wildlife Service shall coordinate any recreational use of hand-propelled vessels on
			 the Gros Ventre River within the National Elk Refuge with Grand Teton
			 National Park to ensure such use is consistent with the requirements of
			 the National Wildlife Refuge Administration Act.
			
	
		February 28, 2014
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
